UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-6208


ALFONZO MEEKS,

                 Petitioner - Appellant,

          v.

TIMOTHY MCKOY, Superintendent,

                 Respondent – Appellee,

          and

STATE OF NORTH CAROLINA,

                 Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:08-hc-02052-FL)


Submitted:   March 10, 2010                  Decided:   March 23, 2010


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfonzo Meeks, Appellant Pro Se. Mary Carla Hollis, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfonzo Meeks appeals from the district court’s order

dismissing       his   28    U.S.C.       § 2254    (2006)    petition      as   untimely

filed.     We previously granted a certificate of appealability on

the only issue raised on appeal: whether the one-year statute of

limitations       applies     to     Meeks’       challenge   of     his    disciplinary

conviction.        After reviewing the parties’ additional briefing,

we affirm.

            A person in custody pursuant to a state-court judgment

faces a one-year statute of limitations on any § 2254 petition.

28 U.S.C. § 2244(d)(1) (2006).                Meeks’ petition was indisputably

filed over one year after his administrative conviction became

final.      On    appeal,         Meeks    contends    that    (1)    the    statute    of

limitations       does      not    apply     to    disciplinary      convictions       and

(2) even if it did, his grievances and other filings should have

tolled the statute.

            We hold that the statute of limitations applied to

Meeks’ challenge of his disciplinary conviction.                           See White v.

Lambert, 370 F.3d 1002, 1005-10 (9th Cir. 2004) (challenging

transfer     to    private,         for-profit        institution);         Medberry    v.

Crosby, 351 F.3d 1049, 1062 (11th Cir. 2003) (challenging prison

disciplinary proceedings); see also Wade v. Robinson, 327 F.3d
328, 330-31 (4th Cir. 2003) (holding, in a § 2254 action, that

statute of limitations “applies to claims challenging any aspect

                                              2
of custody, so long as the petitioner is in custody pursuant to

a state court judgment”).

             Meeks     next    argues    that        his   grievances         and    prior

lawsuits tolled the statute of limitations in this case.                                 The

one-year     statute    of    limitations       is    tolled    while     a    “properly

filed application for State post-conviction or other collateral

review” is pending.           28 U.S.C. § 2244(d)(2) (2006).                       We find

that   the   filings    Meeks    relies       upon    were    not   “properly        filed

application[s]” sufficient to toll the statute.                          See Pace v.

DiGuglielmo, 544 U.S. 408, 413 (2005) (noting that analysis of

the phrase “properly filed” should be guided by common usage and

understanding).

             Accordingly,       we     affirm        the     dismissal        of    Meeks’

petition as untimely.          We grant Meeks’ motion to amend and deny

his motion to dismiss.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court    and     argument       would     not       aid   the

decisional process.

                                                                                   AFFIRMED




                                          3